MEMORANDUM **  Niem Doan appeals his guilty-plea conviction and 150-month sentence imposed for conspiracy to distribute controlled substances in violation of 21 U.S.C. §§ 841(a)(1), 841 (b)(1)(A) & 846, and felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Doan has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se or government brief has been filed. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal. Accordingly, we affirm the district court’s judgment. Counsel’s motion to withdraw is GRANTED. AFFIRMED.   This disposition, is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.